DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
 
Response to Amendment
Applicant’s amendments to claims 1, 7, and 20 have been acknowledged by the examiner. 
Claims 1-7, 9-14, and 16-20 are pending. 
Claims 8 and 15 remain cancelled. 
Claims 1-7, 9-14, and 16-20 are currently under examination. 

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive.
Applicant’s argument: Herzberg appears to describe an arm sling that includes restraints (251, 252) with touch-and-close fasteners (253, 254) for connecting to one another and a holding strap (4) that “is fastened centrally to the hand-fixing means 25.” This is not the same as or suggestive of at least the device of amended claim 1. Thompson, Padden, Lilla, Messer, Soscia, Mitchell, and Leiss fail to repair the deficiencies of Herzberg.
Examiner’s response: Upon further consideration, the amended claim recites “a neck strap that extends directly and releasably from the at least one first extension of the forearm support,” and thus restraints 252, 252 of Herzberg are not the at least one first extension. The at least one first extension is interpreted to be second section 22 and third section 23 of Herzberg, which directly extends from neck strap 3, 1, 11, 12, 13, 14, 15 of Herzberg, as explained below. However, the neck strap does not extend releasably from the at least one first extension, and thus the current rejection has been updated in light of the amendments. Padden also has been updated in light of the amendments, and thus discloses a neck strap that extends directly and releasably from the at least one first extension as explained below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herzberg et al. (US 6,099,489) in view of Thompson (US 2012/0022417 A1) further in view of Bodenschatz et al. (US 7,052,478 B1).
Regarding claim 1, Herzberg discloses a device (100) for elevating a hand or wrist of a user (see Col. 1 lines 6-8) comprising: 
a forearm support (2) including an elongated body (21, 22, 23, 25) having a first part (21) configured to support a forearm of the user and a second part (25) configured to support the hand of the user (see Figs. 2 and 3; the forearm part 2 includes central first section 21, second section 22, third section 23, and hand-fixing means 25, which all make up the elongated body, the first part is central first section 21 which is configured to support the forearm of a user, and the hand-fixing means 25 is configured to support the hand of the user; see Col. 4 lines 54-59 and Col. 5 lines 2-6), the forearm support (2) configured to support the forearm and the hand in a first position (see Fig. 3, Col. 4 lines 54-59 and Col. 5 lines 2-6; forearm part 2 is configured to support the forearm and the hand in a first position), the forearm support (2) including at least one first extension (22, 23) extending from the first part (21) of the elongated body (21, 22, 23, 
a neck strap (3, 1, 11, 12, 13, 14, 15) that extends directly from the at least one first extension (22, 23) of the forearm support (2) (see Figs. 1-3, and Col. 5 lines 16-21 and Col. 4 lines 45-53; supporting strap 3 is sewn centrally to mouth 11 of upper-arm part 1, thus making up neck strap 3, 1, 11, 12, 13, 14, 15, as neck strap 3, 1, 11, 12, 13, 14, 15 runs from the shoulder to the region at the back of the neck, and thus neck strap 3, 1, 11, 12, 13, 14, 15 extends directly from second section 22 and third section 23, as elastic sections 14, 15 of upper-arm part 1 are directly sewn onto second section 22 and third section 23 at ends 22, 232, see Col. 4 lines 65-67, and neck strap 3, 1, 11, 12, 13, 14, 15 extends releasably from second section 22 and third section 23 as neck strap 3, 1, 11, 12, 13, 14, 15 has touch-and-close fasteners on supporting strap 3, thus neck strap 3, 1, 11, 12, 13, 14, 15 extends releasably from second section n22 and third section 23 as supporting strap 3 is sewed onto upper-arm part 1, making up the neck strap 3, 1, 11, 12, 13, 14, 15), the neck strap (3, 1, 11, 12, 13, 14, 15) being configured to extend around a part of the neck of the user and support the forearm support (2) to allow the forearm support (2) to support the forearm and the hand in the first position (see Fig. 3, Col. 5 lines 16-21, and Col. 4 lines 48-53; neck strap 3, 1, 11, 12, 13, 14, 15 runs from the shoulder to the region at the back of the neck and elastic sections 14, 15 of upper-arm part 1 of neck strap 3, 1 are attached to second section 22 and third section 23 of forearm part 2, thus 
an adjustable elbow strap (4) extending between the pair of second extensions (251, 252) (see Figs. 2 and 3, and Col. 5 lines 2-11 and lines 22-25; holding strap 4 is adjustable as it is fixed by means of a touch-and-close fastener, and extends between restraints 251, 252, as best seen in Fig. 2, as holding strap 4 is fastened centrally to hand-fixing means 25), the elbow strap (4) configured to support an upper arm of the user and allow an elbow of the user to be exposed and prevented from contact by the elbow strap (4) and forearm support (2) thereby preventing pressure applied to the elbow by the forearm support (2) and/or elbow strap (4) at least when the forearm support (2) is supporting the forearm and the hand of the user in the first position (see Fig. 3 and Col. 5 lines 22-25; holding strap 4 supports the distal upper arm of a user and allows the elbow of a user to be exposed and prevented from contact by the holding strap 4 and forearm part 2 thereby preventing pressure applied to the elbow by the forearm part 2 and/or holding strap 4 at least when the forearm part 2 is supporting the forearm and the hand of the user in the first position). 
Herzberg does not disclose a first position including at least a part of the hand positioned above an elevation line, the elevation line including a horizontal line that intersects a part of the heart of the user and a neck strap that extends releasably. 
However, Thompson teaches an analogous hand or wrist elevation device and an analogous forearm support (23) wherein the first position includes at least a part of the hand positioned above an elevation line, the elevation line including a horizontal line that intersects a part of the heart of the user (see Figs. 7-8 and [0045]; forearm is elevated via coupling 29, first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified supporting strap 3 of neck strap 3,1 of Herzberg with coupling 29 and straps 27, 31 as taught by Thompson to form an adjustable strap that is able to facilitate the adjustment of the forearm support to a first position that includes part of the hand positioned above an elevation line in order to have provided an improved device that provides support to the arm, and helps to immobilize the arm and clavicle, as well as to reduce any strain on an injury while healing (see [0046]). 
Herzberg in view of Thompson further in view of Bodenschatz discloses the invention as discussed above. 
Herzberg in view of Thompson further in view of Bodenschatz does not disclose a neck strap that extends releasably.
However, Bodenschatz teaches an analogous neck strap (4) that extends releasbly (see Figs. 3-4 and Col. 2 lines 63-64, and Col. 5 lines 23-26; support strap 4 runs from the shoulder to the neck area, thus making it analogous neck strap that has a VELCRO hook and loop closure, thus extending releasably) providing an adjustable connection in order to meet the individual 
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced sewn region 221, 231 and the sewn region of elastic section 14, 15 of Herzberg in view of Thompson further in view of Bodenschatz with VELCRO hook and loop closures as taught by Bodenschatz to have provided an improved neck strap that has an adjustable connection in order to meet the individual lengths of the extremities and thereby to improve the shape fit efficiently (see Col. 3 lines 51-54) to make it more comfortable for a patient to use.
Regarding claim 1, Herzberg in view of Thompson further in view of Bodenschatz further in view of Bodenschatz further discloses a neck strap (3, 1, 11, 12, 13, 14, 15 of Herzberg) that extends releasably from the at least one first extension (22, 23 of Herzberg) (as previously modified above, neck strap 3, 1, 11, 12, 13, 14, 15 of Herzberg is releasably attached to second 

    PNG
    media_image1.png
    360
    449
    media_image1.png
    Greyscale

Modified Fig. 7 of Thompson. 
Regarding claim 2, Herzberg in view of Thompson further in view of Bodenschatz discloses the invention as discussed above. Herzberg in view of Thompson further in view of Bodenschatz further discloses wherein the elongated body (21, 22, 23, 25 of Herzberg) includes opposing parallel sides (see modified Fig. 2 of Herzberg; the dotted red line divides the elongated body 21, 22, 23, 25 of Herzberg so that there is side 1 and side 2, which are opposing 

    PNG
    media_image2.png
    660
    492
    media_image2.png
    Greyscale

Modified Fig. 2 of Herzberg. 
Regarding claim 3, Herzberg in view of Thompson further in view of Bodenschatz discloses the invention as discussed above. Herzberg in view of Thompson further in view of Bodenschatz further discloses wherein the elongated body (21, 22, 23, 25 of Herzberg) includes opposing sides that are angled relative to each other (see modified Fig. 2 (2) of Herzberg; the dotted black line divides the elongated body 21, 22, 23, 25 of Herzberg so that there is side 1 

    PNG
    media_image3.png
    655
    495
    media_image3.png
    Greyscale

Modified Fig. 2 (2) of Herzberg.
Regarding claim 4, Herzberg in view of Thompson further in view of Bodenschatz discloses the invention as discussed above. Herzberg in view of Thompson further in view of Bodenschatz further discloses wherein the at least one first extension (22, 23 of Herzberg) extends from the elongated body (21, 22, 23, 25 of Herzberg) at a first angle relative to a longitudinal axis of the elongated body (21, 22, 23, 25 of Herzberg) (see modified Fig. 2 (3) of Herzberg below; a first angle is labeled as angle 1, which the third section 23 of Herzberg extends from central first section 21 of Herzberg at angle 1 relative to the longitudinal axis of central first section 21 of Herzberg, as indicated by the dotted center black line), and wherein the pair of second extensions (251, 252 of Herzberg) each extend from the elongated body (21, 

    PNG
    media_image4.png
    646
    469
    media_image4.png
    Greyscale

Modified Fig. 2 (3) of Herzberg. 
Regarding claim 5, Herzberg in view of Thompson further in view of Bodenschatz discloses the invention as discussed above. Herzberg in view of Thompson further in view of Bodenschatz further discloses wherein the first angle is within approximately 30 degrees to 
Regarding claim 6, Herzberg in view of Thompson further in view of Bodenschatz discloses the invention as discussed above. Herzberg in view of Thompson further in view of Bodenschatz further discloses wherein the second angle is within approximately 110 degrees to approximately 165 degrees (see modified Fig. 2 (3) of Herzberg; angle 2 of Herzberg is 135 degrees, as angle 2 of Herzberg is 45 degrees subtracted from 180 degrees). 
Regarding claim 7, Herzberg in view of Thompson further in view of Bodenschatz discloses the invention as discussed above. Herzberg in view of Thompson further in view of Bodenschatz further discloses wherein the neck strap (3, 1, 11, 12, 13, 14, 15 of Herzberg) extends directly and releasably between the at least one first extension (22, 23 of Herzberg) of the forearm support (2 of Herzberg) and the elbow strap (4 of Herzberg) (see Fig. 3 of Herzberg; neck strap 3, 1, 11, 12, 13, 14, 15 of Herzberg extends directly and releasably between second section 22 of Herzberg and third section 23 of Herzberg, as previously modified in claim 1, region 221, 231 of Herzberg has VELCRO hook and loop closures that meet with VELCRO hook and loop closures of elastic section 14, 15 of Herzberg (see claim 1 discussion above)). 

Claims 1-2, 9-13, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padden et al. (US 5,569,172) in view of Lilla (US 4,598,702) further in view of Messer (US 2,875,754).
Regarding claim 1, Padden discloses a device (10) for elevating a hand or wrist of a user (see Figs. 1-2 and 7) comprising:
a forearm support (12) including an elongated body (20, 21) having a first part configured to support a forearm of the user (see modified Figs. 1 and 2; pillow support 12 supports the forearm of a user, as seen in Fig. 1, and pillow support 12 comprises of long member 20 and short member 21, which forms an L-shape elongated body, having a first part which is labeled via the green oval, as this portion of elongated body 20, 21 supports the forearm of a user) and a second part configured to support the hand of the user (see modified Figs. 1 and 2; long member 20 and short member 21 forms an L-shaped elongated body, having a first part (green oval), and a second part which is labeled via the read ovals, as this portion of elongated body 20, 21 supports the hand of the user), the forearm support (12) configured to support the forearm and the hand in a first position (see Fig. 1; pillow support 12 is configured to support the forearm and hand in a first position), the forearm support (12) including at least one first extension (22a) extending from the first part of the elongated body (20, 21) (see modified Figs. 1 and 2; the green ovals represent the first part of elongated body 20, 21, and thus include D-ring 22a, which is a first extension as it extends outward from elongated body 20, 21 of pillow support 12), the forearm support (12) including a pair of second extensions (22e, 22f) that each extend from the second part of the elongated body (20, 21) (see modified Figs. 1 and 2; the red ovals represent the second part of elongated body 20, 21, and thus 
a strap (14) that extends directly and releasably from the at least one first extension (22a) of the forearm support (12), the strap (14) being configured to support the forearm support (12) to allow the forearm and the hand in the first position (see Figs. 1-2; strap 14 extends directly and releasably from D-ring 22a of pillow support 12, as strap 14 includes hook and loop assembly 16 to detach strap 14, and strap 14 directly touches D-ring 22a, and is configured to support pillow support 12 to allow the forearm and hand of the user in a first position; see Col. 4 lines 35-43); and 
an adjustable elbow strap (34) extending between the pair of second extensions (22e, 22f) (see Figs. 1-2; upper arm strap 34 extends between D-rings 22e and 22f), the elbow strap (34) configured to support an upper arm of the user and allow an elbow of the user to be exposed and prevented from contact by the elbow strap (34) and forearm support (12) thereby preventing pressure applied to the elbow by the forearm support (12) and/or elbow strap (34) at least when the forearm support (12) is supporting the forearm and the hand of the user in the first position (see Figs. 1-2 and Col. 5 lines 44-50; strap 34 is configured to support the upper arm of the user and allows the elbow of the user to be exposed and prevented from contact by strap 34 and part of pillow support 12, as best seen in Figs. 1, 7, and 8, thereby preventing pressure applied to the elbow by pillow support 12 and/or strap 34 at least when 
Padden does not disclose the first position including at least a part of the hand positioned above an elevation line, the elevation line including a horizontal line that intersects a part of the heart of the user, and a neck strap being configured to extend around a part of a neck of the user. 
However, Lilla teaches an analogous hand or wrist elevation device (10) and an analogous forearm support (16) (see Figs. 1-3) wherein the first position includes at least a part of the hand positioned above an elevation line, the elevation line including a horizontal line that intersects a part of the heart of the user (see modified Fig. 5, Col. 5 lines 35-41, and Col. 1 lines 59-63; hand 22 is elevated at a 45 degree angle, keeping the patient’s hand above the patient’s heart, the elevation line is the dotted black line in modified Fig. 5) providing to prevent edema (see Col. 1 lines 59-63) and providing substantial support to a patient’s elbow, forearm, wrist, and hand without rigidly fixing the patient’s hand or wrist in position, and facilitating elevation of the patient’s forearm to a number of positions, while simultaneously allowing rotation of the patient’s upper arm at the shoulder joint (see Col. 2 lines 10-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of strap 14 to be at a shortened length like strap 34 of Lilla and have D-ring 22a of Padden to pull upwardly like yoke strap 54 of Lilla to elevate a patient’s arm at a 45 degree angle as taught by Lilla to have provided an improved device that prevents edema (see Col. 1 lines 59-63), and provides substantial support to a patient’s elbow, forearm, wrist, and hand without rigidly fixing the patient’s hand or wrist 
Padden in view of Lilla discloses the invention as discussed above. 
Padden in view of Lilla does not disclose a neck strap being configured to extend around a part of a neck of the user. 
However, Messer teaches an analogous hand or wrist elevation device (see Fig. 1) with a neck strap (10) being configured to extend around a part of a neck of the user (see Fig. 1 and Col. 1 lines 29-32 et seq. lines 38-46; hanger strap 10 is to be suspended about the neck) providing a surgical sling that is to be suspended about the neck to be employed as a support for the shoulder, arm, and hand of a wearer (see Col. 1 lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified strap 14 and D-ring 22b of Padden to be positioned like a neck strap like hanger strap 10, connection 18 and eye piece 20 of Messer to have provided an improved device that provides a surgical sling that is to be suspended about 

    PNG
    media_image5.png
    752
    552
    media_image5.png
    Greyscale

Modified Figs. 1-2 of Padden. 

    PNG
    media_image6.png
    378
    419
    media_image6.png
    Greyscale

Modified Fig. 2 (2) of Padden.

    PNG
    media_image7.png
    284
    431
    media_image7.png
    Greyscale

Modified Fig. 5 of Lilla. 
Regarding claim 2, Padden in view of Lilla further in view of Messer discloses the invention as discussed above. Padden in view of Lilla further in view of Messer further discloses wherein elongated body (20, 21) includes opposing parallel sides (definition of opposing: facing; opposite, https://www.lexico.com/en/definition/opposing, definition of parallel: side by side and having the same distance continuously between them, https://www.lexico.com/en/definition/parallel, thus see modified Fig. 2 (2) of Padden above; the dotted black line shows how elongated body 20, 21 includes side 1 and side 2, which are opposing parallel sides, as the sides are side by side (parallel), facing each other and are opposite). 
Regarding claim 9, Padden in view of Lilla further in view of Messer discloses the invention as discussed above. Padden in view of Lilla further in view of Messer further discloses wherein the first position includes a bend angle formed between a forearm longitudinal axis and an upper arm longitudinal axis, and wherein the bend angle is within a range of approximately 45 degrees to approximately 80 degrees (see modified Fig. 5 of Lilla and Col. 5 lines 35-41; as previously modified (see claim 1 discussion), the patient’s forearm is in a 45 
Regarding claim 10, Padden in view of Lilla further in view of Messer discloses the invention as discussed above. Padden in view of Lilla further in view of Messer discloses wherein the first position includes a position angle formed between a forearm longitudinal axis and the horizontal line, and wherein the position angle is within a range of approximately 20 degrees to approximately 60 degrees (see modified Fig. 5 of Lilla and Col. 5 lines 35-41; as previously modified (see claim 1 discussion), the patient’s forearm is in a 45 degree elevated position, as the longitudinal axis of the forearm and upper arm are the solid black lines, and the bend angle between them is shown to be 45 degrees, which is within the range).
Regarding claim 11, Padden in view of Lilla further in view of Messer discloses the invention as discussed above. Padden in view of Lilla further in view of Messer further discloses wherein the first position includes an upper arm angle formed between an upper arm longitudinal axis and the horizontal line, and wherein the upper arm angle is within a range of approximately 80 degrees to approximately 100 degrees (see modified Fig. 5 of Lilla; in modified Fig. 5 of Lilla, the upper arm longitudinal axis is the thicker solid black line and the horizontal line is the dotted black line, and the angle which these two lines form is a 90 degrees angle, as shown by the dotted red square between these two lines, when in a first position). 
Although Lilla does not explicitly disclose the upper arm angle is 90 degrees, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that while the patient’s forearm is capable of being 
Regarding claim 12, Padden in view of Lilla further in view of Messer discloses the invention as discussed above. Padden in view of Lilla further in view of Messer further discloses wherein the neck strap includes a length adjustment feature (16, 18 of Padden) that allows the length of the neck strap to be adjusted (see Col. 4 lines 49-55 of Padden; as previously modified above (see claim 1 discussion), strap 14 is the neck strap, as it is configured to suspend over the neck of a user, as modified in view of Messer, and thus the hook and loop assembly 16, 18 of Padden provides a means for adjusting the length of strap 14 of Padden). 
Regarding claim 13, Padden in view of Lilla further in view of Messer discloses the invention as discussed above. Padden in view of Lilla further in view of Messer further discloses wherein the length adjustment feature (16, 18 of Padden) includes one or more of a lanyard, a clip, a Velcro, and a pulley (see Col. 4 lines 49-55 of Padden; the hook and loop assembly 16, 18 of Padden is the length adjustment feature and includes Velcro, as it is made up of hook and loops). 
Regarding claim 17, Padden in view of Lilla further in view of Messer discloses the invention as discussed above. Padden in view of Lilla further in view of Messer further discloses a releasable connector (16, 18 of Padden) that releasably connects the forearm support (12 of Padden) to the neck strap (see Col. 4 lines 49-61 of Padden; as previously modified above (see claim 1 discussion), strap 14 is the neck strap, as it is configured to suspend over the neck of a 
Regarding claim 18, Padden in view of Lilla further in view of Messer discloses the invention as discussed above. Padden in view of Lilla further in view of Messer further discloses wherein the device (10 of Padden) is configured for use with either the left arm or the right arm (see Col. 5 lines 51-54 of Padden; support device 10 of Padden is reversible and may be configured for use with either the left arm or the right arm). 
Regarding claim 20, Padden discloses a method comprising:
releasably coupling a positioning device (10) to a user for elevating a hand or wrist of the user (see Figs. 1-2 and 7, and Col. 4 lines 27-61), the positioning device (10) including: 
a forearm support (12) including an elongated body (20, 21) having a first part configured to support a forearm of the user (see modified Figs. 1 and 2; pillow support 12 supports the forearm of a user, as seen in Fig. 1, and pillow support 12 comprises of long member 20 and short member 21, which forms an L-shape elongated body, having a first part which is labeled via the green oval, as this portion of elongated body 20, 21 supports the forearm of a user) and a second part configured to support the hand of the user (see modified Figs. 1 and 2; long member 20 and short member 21 forms an L-shaped elongated body, having a first part (green oval), and a second part which is labeled via the read ovals, as this portion of elongated body 20, 21 supports the hand of the user), the forearm support (12) configured to support the forearm and the hand in a first position (see Fig. 1; pillow support 12 is configured to support the forearm and hand in a first position), the forearm support (12) including at least 
a strap (14) that extends directly and releasably from the at least one first extension (22a) of the forearm support (12), the strap (14) being configured to support the forearm support (12) to allow the forearm and the hand in the first position (see Figs. 1-2; strap 14 extends directly and releasably from D-ring 22a of pillow support 12, as strap 14 has hook and loop assembly 16 to detach directly from D-ring 22a, and is configured to support pillow support 12 to allow the forearm and hand of the user in a first position; see Col. 4 lines 35-43); and 
an adjustable elbow strap (34) extending between the pair of second extensions (22e, 22f) (see Figs. 1-2; upper arm strap 34 extends between D-rings 22e and 22f), the elbow strap (34) configured to support an upper arm of the user and allow an elbow of the user to be exposed and prevented from contact by the elbow strap (34) and forearm support (12) thereby preventing pressure applied to the elbow by the forearm support (12) and/or elbow strap (34) at least when the forearm support (12) is supporting the forearm and the hand of the user in the first position (see Figs. 1-2 and Col. 5 lines 44-50; strap 34 is configured to support the 
Padden does not disclose the first position including at least a part of the hand positioned above an elevation line, the elevation line including a horizontal line that intersects a part of the heart of the user, and a neck strap being configured to extend around a part of a neck of the user.
However, Lilla teaches an analogous hand or wrist elevation device (10) and an analogous forearm support (16) (see Figs. 1-3) wherein the first position includes at least a part of the hand positioned above an elevation line, the elevation line including a horizontal line that intersects a part of the heart of the user (see modified Fig. 5, Col. 5 lines 35-41, and Col. 1 lines 59-63; hand 22 is elevated at a 45 degree angle, keeping the patient’s hand above the patient’s heart) providing to prevent edema (see Col. 1 lines 59-63) and providing substantial support to a patient’s elbow, forearm, wrist, and hand without rigidly fixing the patient’s hand or wrist in position, and facilitating elevation of the patient’s forearm to a number of positions, while simultaneously allowing rotation of the patient’s upper arm at the shoulder joint (see Col. 2 lines 10-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of strap 14 to be at a shortened length like strap 34 of Lilla and have D-ring 22a of Padden to pull upwardly like yoke strap 54 of 
Padden in view of Lilla discloses the invention as discussed above. 
Padden in view of Lilla does not disclose a neck strap being configured to extend around a part of a neck of the user. 
However, Messer teaches an analogous hand or wrist elevation device (see Fig. 1) with a neck strap (10) being configured to extend around a part of a neck of the user (see Fig. 1 and Col. 1 lines 29-32 et seq. lines 38-46; hanger strap 10 is to be suspended about the neck) providing a surgical sling that is to be suspended about the neck to be employed as a support for the shoulder, arm, and hand of a wearer (see Col. 1 lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified strap 14 and D-ring 22b of Padden in the device of Padden in view of Lilla to be positioned like a neck strap, like hanger strap 10, connection 18 and eye piece 20 of Messer to have provided an improved device that provides a surgical sling .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padden et al. in view of Lilla in view of Messer further in view of Soscia (US 2008/0015479 A1).
Regarding claim 14, Padden in view of Lilla further in view of Messer discloses the invention as discussed above. 
Padden in view of Lilla further in view of Messer does not disclose wherein the neck strap includes one or more indicators along a length of the neck strap. 
However, Soscia teaches an analogous hand or wrist elevation device (10) wherein the neck strap (14) includes one or more indicators (44) along a length of the neck strap (14) (definition of indicator: a sign or signal that shows something exists or is true, or that makes something clear, https://dictionary.cambridge.org/us/dictionary/english/indicator, thus see Fig. 4 and [0026]; protrusions 44 act as visual indicators, or signs, located on support strap 14 to show the gripping surface) providing an improved way to maintain and ensure the neck strap is in a correct position (see [0026]), and to improve the performance and appearance of the sling (see Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the center portion of strap 14 of Padden in the device of Padden in view of Lilla further in view of Messer with protrusions 44 of Soscia to have .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padden et al. in view of Lilla in view of Messer further in view of Mitchell (US 2014/0259334 A1).
Regarding claim 16, Padden in view of Lilla further in view of Messer discloses the invention as discussed above. 
Padden in view of Lilla further in view of Messer does not disclose at least one compartment (48) for releasably coupling a thermal device (50) to the forearm support. 
However, Mitchell teaches an analogous forearm support (10) (see [0004]) wherein the device includes at least one compartment for releasably coupling a thermal device to the forearm support (10) (see [0036] and Figs. 1-3; pocket 48 is a compartment that can receive a thermal device 50) providing soothing benefits for any wearers from enfolding warmth (see [0002]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the forearm bands 30 of Padden of the forearm support (12) of Padden of the device Padden in view of Lilla further in view of Messer with a pocket that can receive a thermal device as taught by Mitchell in order to have provided an . 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padden in view of Lilla in view of Messer further in view of Leiss (US 2006/0013976 A1).
Regarding claim 19, Padden in view of Lilla further in view of Messer discloses the invention as discussed above. 
Padden in view of Lilla further in view of Messer does not disclose a cushion feature that is slidably coupled to the neck strap for positioning between the neck of the user and the neck strap. 
However, Leiss teaches a neck cushion that is slidably coupled to a neck strap for positioning between the neck of the user and a neck strap (see [0007], [0009], [0014], and Fig. 1) providing less irritation to the skin of a user as the strap portion of the sling no longer digs into a user’s skin (see [0009]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the neck strap of Padden in view of Lilla further in view of Messer with the slidable neck cushion as taught by Leiss in order to have provided an improved device for elevating a hand or wrist of a user so that there is less skin irritation of a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.H./Examiner, Art Unit 3786 

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786